Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 1 of 8. PageID #: 1
            Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 2 of 8. PageID #: 2




because the action accrued in this   district. This Court will have control over the defendant

ctrrrency through service of an arrest warrant in rem, which U.S. Customs and Border Protection

will   execute upon the defendant currency. See, Supplemental Rules G(3Xb) and G(3)(c).

         3.      Venue is proper in this district: (i) pursuantto 28 U.S.C. Section 1355(bX1)(A)

because acts giving rise to the forfeiture occurred in this district; and,   (ii) pursuant to 28 U.S.C.

Section 1395 because the action accrued in this district.

         4.      On September 18,2018, the defendant $40,850.00 U.S. Currency was seized from

Angel Navarro at the Cleveland Hopkins Intemational Airport. The seizure was made pursuant

to a Homeland Security Investigations (HSI) / Cleveland Police Department (CPD) investigation.

The defendant currency is now in the custody of the federal govemment.

         5.      Subsequent to the seizure, U.S. Customs and Border Protection (CBP)

commenced an administrative forfeiture proceeding against the defendant currency. A claim to

the defendant curency was submitted by Angel Navarro in the administrative forfeiture

proceeding, thereby requiring the filing of this judicial forfeiture action.

         6.      The defendant $40,850.00 U.S. Currency is subject to forfeiture to the United

States under 21 U.S.C. Section 881(a)(6) in that   it constitutes proceeds from illegal drug

trafficking activities, and/or was used - or was intended to be used - in exchange for illegal

controlled substances, and/or was used - or was intended to be used - to facilitate illegal drug

traffi cking activities.

                                           FORFEITURE,

         7.      On September 18, 2078, at approximately 1:30 p.m., Angel Navarro checked-in at

the Cleveland Hopkins International Airport for his United Airlines flight with a final destination
          Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 3 of 8. PageID #: 3




of Medford, Oregon. He then presented himself to the Transportation Security Administration

(TSA) at Gate C for administrative screening.

       8.      During the TSA administrative screening, a computer laptop bag belonging to

Navarro alerted for unidentified bulk masses. TSA protocol required TSA officers to examine

the bag to identiff the nature of the bulk masses. During the administrative examination, TSA

officers discovered bulk U.S. currency   -   later determined to be approximately $15,000.00 to

$20,000.00 - inside the bag.

       9.      Following the discovery of the bulk U.S. currency, TSA officers notified the

CPD. CPD officers observed the bulk U.S. currency and, in tum, notified HSI.

       10.     An HSI Cleveland Task Force Officer and a CPD Sergeant associated with HSI

approached Navarro, and the CPD Sergeant identified himself as a law enforcement officer

through the display of official credentials. Navarro was advised that he was not under arrest and

was free to leave at any time. The CPD Sergeant requested that Navarro voluntarily accompany

them to the HSI office. Navarro complied with this request.

       11.     At the HSI office, Navarro stated that he had brought the currency with him from

Oregon, where he lived, to Ohio to purchase a Boston Whaler boat that was advertised on

Craigslist by "Fred".

       12.     Navarro was unable to provide any details concerning why the deal had not been

consummated even though he was retuming home. Navarro did not know either "Fred's" last

name or his telephone number.

       13.     Navarro stated that he frequently travels to the Central American country of

Belize, and planned to take the boat to Belize. To explain why he would buy a boat in Cleveland
            Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 4 of 8. PageID #: 4




when he planned to take it to Belize, Navarro stated that he would have shipped it (the boat) by

truck to Florida and, from there, taken it to Belize.

          14.    During the interview, the CPD Sergeant went to the Craigslist website. No

Boston Whaler boat within the parameters stated by Navarro was available on the website for

sale   in Cleveland.

          15.    The officers observed the U.S. currency in the computer laptop bag. It was

rubber-banded and bundled together. Currency packaged in this manner is consistent with illegal

drug activity.

          16.    As alleged in paragraphs 7 and 1 1, above, Navarro lives in Oregon and the final

destination of his flight on September I 8, 201 8, was Medford, Oregon. The state of Oregon is a

known origination area for controlled substances (namely, marijuana) with the Northern Ohio

area being a common destination point.

          11.    Handwritten documents relating to illegal drug activity   -   frequently referred to as

"drug ledgers" or "pay-owe sheets"    -   were recovered from the computer laptop bag. The

documents contained flaflres; telephone numbers, receipts, calculations, and known names         of

strains of marijuana. Inter   alia,the recovered documents contained the following particular

information:

         a.)     (Drug customer) "J" ordered 18 pounds of "cheese",30 pounds of "purgatory",
                 and26 pounds of "hammer" at $1,000.00 per each pound. "Cheese", "purgatory",
                 and "hammer" are known names for strains of marijuana.

         b.)     (Drug customer) "J" further ordered 15 pounds of "cookies" at $900.00 per each
                 pound. "Cookies" is a known name for a strain of marijuana.

         c.)     (Drug customer) "S" ordered 16 pounds of "kaboom", 6 pounds of "purgatory", 4
                 pounds of "berry cough", and 2 pounds of "hammer" at $700.00 per each pound.
                 "Kaboom" and "berry cough" are known names for strains of marijuana. As
                 alleged above, "purgatory" and "hammer" also are known names for strains of
                 marijuana.
          Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 5 of 8. PageID #: 5




       d.)     (Drug customer) "MB" made payments of $23,000.00 and $20,000.00 toward
               hislher debt. The balance owed by "MB" as of September 15th was $39,800.00.
               Previously, the balance owed was as much as $65,500.00.

       e.)     A ledger (tally) sheet showed, inter alia, a drug debt of $192,350.00 involving,
               inter alia, the marijuana strains "cookie", "fire", and ".WX".

       f.)     A ledger sheet showed an order for marijuana and a balance of $75,500.00 owed.
               Payments of $20,000.00 and $10,000.00 had been made.

       g.)     A ledger sheet showed a $57,000.00 debt reduced by payments of $36,500.00 to
               an amount owed of $20,500.00.

       h.)     A ledger sheet showed tallies for marijuana grown outdoors and marijuana grown
               indoors.

       i.)     A ledger sheet showed the debt owed by (drug customers) *Pat            &, Don".

        18.    The CPD Sergeant questioned Navarro about the ledger sheets. While denying

that it had anything to do with why he was in Cleveland, Navarro admitted that he is in the

marijuana business.

        19.    A narcotics detection dog (Finnegan) gave a positive alert on the U.S. currency

found in Navarro's computer laptop bag. According to the dog's handler, this positive alert

means that Finnegan detected the odor of an illegal drug emanating from the currency. Finnegan

is trained and certified through the state of Ohio in the detection of narcotic odors.

       20.     Based upon the foregoing, HSI seized the U.S. currency found in Navarro's

computer laptop bag as illegal narcotics proceeds.

       21.     Navarro departed the HSI offrce. As the currency had not yet been counted,

Navarro was given a generic receipt for the seized curency.

       22.     Within approximately one hour, Navarro reappeared at the Cleveland Hopkins

International Airport   - this time, proceeding through security   checkpoint   "A".   Administrative
           Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 6 of 8. PageID #: 6




screening alerted TSA personnel to unidentified bulk masses inside Navarro's carry-on (roller)

bag.

        23.       Again, in accordance with TSA protocol, TSA officers examined the bag to

identiff the nature of the bulk masses. During the administrative examination, TSA ofhcers

found a large quantity of U.S. currency inside the bag.

        24.       TSA officers then notified the CPD officer stationed at the checkpoint, who

happened to be an officer involved in the earlier seizure. The CPD officer asked Navarro         if   he

had earlier been stopped and had currency seized. Navarro denied having previously been

encountered or having money seized by HSI.

        25.       The CPD officer observed the U.S. currency and the officers who handled the

earlier seizure   -   namely, the HSI Cleveland Task Force Officer and the CPD Sergeant associated

with HSI - were notified.

        26.       Navarro voluntarily agreed to accompany the officers to the HSI office. Again,

Navarro was advised that he was not under arrest and was free to leave at any point.

        27.       Inside the HSI office, a large quantity of U.S. currency   -   that was rubber-banded

and bundled together      - was observed   inside the carry-on bag. Again, a narcotics detection dog

gave apositive alert to the currency for the odor of narcotics.

        28.       The U.S. culrency found inside Navarro's carry-on bag was seized as illegal

narcotics proceeds. The total amount of U.S. currency seized from both encounters was

$40,850.00. This $40,850.00 is the defendant currency in the instant case.

        29.       The breakdown of the defendant $40,850.00 is as follows:122 ($1OO; bills, 16

($50) bills, 1,392 ($20) bills, and 1 ($10) bill.

        30.       $20 bills frequently are used to conduct illegal drug transactions.
           Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 7 of 8. PageID #: 7



        31.     In addition to the defendant currency, three cellphones in Navarro's possession

were recovered and inventoried as evidence. Two of the cellphones are flip phones and the third

cellphone is a smart phone. Search warrants were issued for the cellphones and, to date,

approximately six photographs of marijuana products have been found on one of the cellphones.

                                          CONCLUSION

        32.     By reason of the foregoing, the defendant $40,850.00 U.S. Currency is subject to

forfeiture to the United States under 21 U.S.C. $ 881(a)(6) in that it constitutes proceeds from

illegal drug trafficking activities, and./or was used - or was intended to be used - in exchange for

illegal controlled substances, and./or was used - or was intended to be used - to facilitate illegal

drug traffi cking activities.

        WHEREFORE, plaintiff, the United States of America, requests that this Court enter

judgment condemning the defendant currency and forfeiting it to the United States, and

providing that the defendant currency be delivered into the custody of the United States for

disposition according to law, and for such other relief as this Court may deem proper.

                                                       Respectfully submitted,

                                                       Justin E. Herdman
                                                       U.S. Afiorney, Northern District of Ohio




                                                       Assistant U
                                                                         .S. Court House
           Case: 1:19-cv-00189 Doc #: 1 Filed: 01/25/19 8 of 8. PageID #: 8




       I, James L. Morford, under penalty of perjury, depose and say that I am an Assistant

United States Attorney for the Northern District of Ohio, and the attorney for the plaintiff in the

within entitled action. The foregoing Complaint in Forfeiture is based upon information

officially provided to me and, to my knowledge and belief, is true and correct.




                                                            l
       Sworn to and subscribed in my presence this    33rq      day of January,2079.
                                    Case: 1:19-cv-00189 Doc #: 1-1 Filed: 01/25/19 1 of 2. PageID #: 9




                                                                                                                                                                          and One Boxfor Defendant)


                                                                                                 CitizenofThisState               OI      O I      IncorpomtedorPrincipalPlace
                                                                                                                                                     ofBusiness ln This State

al   2      U.S. Govemn€nt                                                                       CitizenofAnotherState J 2                A 2      IncorpontedardPrincipalPlace
              Defendat                                                                                                                                of Buiness [n Another State

                                                                                                 CitizenorSubjectofa O3                   O 3     ForeignNation


                                                                                                                                           Click here for: Nature   of

     I l0   Insmce
     120    Mrine
     130    Millq Act
     140    Negotiable Instment
     150 Recovery of Overpayment
            & Enforcement of                                                                                                            820 Copyrights
     l5l Medicile Act                                                                                                                   830 Patent
     I   52 Recovery of Defaulted                                                                                                       835 Patent - Abbreviated
            Stud€nt Loms                                                                                                                    New Drug Application
         (Excludes Veterms)                                                                                                             840 Trademark
D    153 Rcovery of Overpalment
         ofVeterm's Benefits                                                                     D   710 Fair Labor   Stildilds
D    160 Stockholders' Suits                                                                             Act
D    l90OtherContract                                                                            0   720 Laborfvtuagment
O    195 Contract Product Liability                                                                      Relations
D    196 Fmchise                                                                                 O   740 Railway Labor Act
                                                                                                 D   751 Fmily md Medical
                                                                                                         Leave Act
                                                                                                 O   790 Other Labor Litigation
l-'t 210 Lmd Condermation             D   440 Other Civil Rights         Habeas Corpus:          0   791 Employee Rairement
D 220 Foreclosue                      D   441 Voting                  3 463 Alien Detainee               lncome Secuity Act
D    230 Rent Leree & Ejectment       O 442 Employment                O, 510 Motions to Vadate
D    240 Torts to Lmd                 O 443 Houing/                          Sentene
fl   245 Tort Product Liability               Accomodations           O   530 Gmeml
O    290 All Other Real Property      O   445 Amer, w/Dimbilities -   D   535 Dath Penalty
                                              Ernployment                 Other:                 D   462 Nanraliation Application
                                      O   446 Amer. w/Disbilities -   D   540 Mmdamus & Other    O   465 Other Imigmtion
                                             Other                    D   550 Civil tughts               Actioro
                                      Cl 448 Education                0   555 Prircn Condition
                                                                      O   560 Ciril Detainee -
                                                                             Conditions of
                                                                             Confinemmt


                                                            D 3       Remanded from          fl 4 Reinstated or O         5 Transferred fiom      0 6     Multidrstrict
                                                                      Appellate Court            Reopened                    Another District             Litigation -
                                                                                                                                                          Transfer
                                           Cite the U.S. Civil Statute under which you are filin1 (Do not    cite   jurisdictional staads ual6s diyeniy




                                                                                                                                                                     if demanded in complaint
                                                                                                                                                                             0 Yes       DNo
                      Case: 1:19-cv-00189 Doc #: 1-1 Filed: 01/25/19 2 of 2. PageID #: 10

                                             UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF OHIO

 l.               Civil Categories: (Please check one cateoorv onlv).

                   1. A              General Civil
                   2. Tl             Administrative RevieWsocial Security
                   3. E              Habeas Corpus Death Penalty
        *lf under Title 28,
                            S2255, name the SENTENCING JU DGE

                                                       CASE NUMBER:
ll.     RELATED OR REFILED CASES. See LR 3.l which provides in pertinent part: "lf an action isfiled or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same J udge who received the initral case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention ofthe Court by responding to the questlons included on the Civil Cover Sheet."

        This action   is   l-l   ReUfeO ro
                                             "nother
                                                       PENDTNG civit   case. This action   i" l-l   nertuo    pursuant to LR 3.1

lf applicable, please indicate on page 1 in section Vlll, the name of the Judge and case number.


lll'   ln accordance with Local Civil Rule 3,8, actions involving counties in the Eastern Division shall be fited at any of the
       divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
       purpose of determlning the proper division, and for statistical reasons, the following information is requested.

       ANSWER ONE PARAGRAPH ONLY, ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

       (1   )    Resident defendant. lf the defendant resides in a cou nty with in th is d istrict, please set forth the name of such
       county
       COUNTY:
       Corooration For the purpose of answering the above, a corporation is deemed to be a resident ofthat county in which
       it has its principal place of business in that district.

       (2)       Non-Resident defendant. lf no defendant is a resident of a county in this district, please set forth the county
                 wherein the cause of action arose or the event complained of occurred.
       COUNry: ^
                   Cuyahoga County
       (3)       Other Cases. lf no defendant is a resident of th is d istrict, or if the defendant is a corporation not having a principle
       -         place of business within the district, and the cause of action arose or the event complained of occurred outside
                 this district, please set forth the county of the plaintiffs residence.
       COUNTY:

lV,    The Counties inthe Northern District of Ohioaredivided into divisions as shown below. After the county is
       determined in Section lll, please check the appropriate division.




                                              (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                               Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                               Vanwert, Williams, Wood and Wyandot)
         Case: 1:19-cv-00189 Doc #: 1-2 Filed: 01/25/19 1 of 1. PageID #: 11




       The United States of America respectfully requests that the Clerk of this Court issue the

attached Warrant of Arrest in Rem to U.S. Customs and Border Protection (CBP) pursuant to

Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions.

                                                    Respectfully submitted,

                                                    Justin E. Herdman
                                                    U.S. Attorney, Northern District of Ohio




                                                    801 West   Syfirior Avenue, Suite 400
               Case: 1:19-cv-00189 Doc #: 1-3 Filed: 01/25/19 1 of 1. PageID #: 12




                                                                  Complai nt in Forfeiture
was filed in this Court by Justin E. Herdman, United States Attorney for this District, on behalf of the United
States, against:

          $40,850.00 U.S. Currency Seized on September 18, 2018, by Homeland Security Investigations

           (CATS Asset ID No.: l8-CBP-000459)


        and WFIEREAS, the defendant culrency is currently in the possession, custody, or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a Warrant of Arrest In Rem for the arrest of the
defendant currency; and,

         WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the Warrant of Arrest In Rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant currency by serving a copy of this warrant on the
custodian in whose possession, custody, or control the currency is presently found, and to use whatever means may
be appropriate to protect and maintain its custody until further order of this Court.

        YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.




                                    Retu           -60-      days after issue.
                             Case: 1:19-cv-00189 Doc #: 1-4 Filed: 01/25/19 1 of 1. PageID #: 13




James L. Morfotd, Assistant United States Attomey
Office of the United States Attorney
400 United States Courthouse
Cleveland, Ohio 44113




I acknowledge receipt for the total   numbsr

Of pr@ss indicated




E   I HEREBY CERTIFY AND RETURN THAT I AM UNABLE TO LOCATE THE INDTVIDUAL, CoMPANY,   CoRPoRATIoN, ETc NAMED ABoVE.
                                                                           tr   A person of suiiable age and discretion then residing
                                                                                ln the defendant's usual place of abode.

                                                                                                   rME oF   sERVrcE E          nnll
                                                                                                                           EPU
Case: 1:19-cv-00189 Doc #: 1-5 Filed: 01/25/19 1 of 2. PageID #: 14
         Case: 1:19-cv-00189 Doc #: 1-5 Filed: 01/25/19 2 of 2. PageID #: 15



answer to the complaint, or a motion under Rule 12 of the Federal Rules of          Civil Procedure,

within 20 days after the filing of the claim, exclusive of the date of filing. If you fail to do so,

judgment will be taken for the relief demanded in the complaint.

                                                        Respectfully,

                                                       Justin E. Herdman
                                                       U.S. Attorney, Northem District of Ohio




                                                                           (ow.
                                                                          .S. Court House
                                                                            Avenue, Suite 400
                                                       Cleveland, Ohio 44113
                                                       21 6.622.37 43 I F ax 216.522.7 499
                                                       James. Morford@usdoj gov .




Date: January 25,2019
         Case: 1:19-cv-00189 Doc #: 1-6 Filed: 01/25/19 1 of 2. PageID #: 16




To:    Angel Navarro
       c/o Peter S. Herrick, Esq. - Attomey for Angel Navarro
       4324Bayshore Blvd. NE
       St. Petersburg, Florida 33703

       The above-captioned forfeiture action was filed in U.S. District Court on January 25,

2019. A copy of the Complaint in Forfeiture is attached. If you (Angel Navarro) claim an

interest in the defendant currency, the following applies.

       Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, you are required to file with the Court, and serve upon James L.

Morford, plaintiffls attorney, whose address is United States Attorney's Office, 400 United

States Court House, 801 West Superior Avenue, Cleveland, Ohio 44113, a verified claim to the

defendant currency within 35 days after your receipt of the complaint. The claim shall contain

the information required by Supplemental Rule G(5). Additionally, you must file and serve an
         Case: 1:19-cv-00189 Doc #: 1-6 Filed: 01/25/19 2 of 2. PageID #: 17




answer to the complaint, or a motion under Rule     l2 of the Federal Rules of Civil   Procedure,

within 20 days after the filing of the claim, exclusive of the date of filing. If you fail to do so,

judgment will be taken for the relief demanded in the complaint.

                                                        Respectfully,

                                                        Justin E. Herdman
                                                        U.S. Attorney, Northern District of Ohio




                                                        Carl B. Stokes U.S. Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, Ohio 44113
                                                        21 6.622.37 43 I F ax: 21 6.522.7 499
                                                        James. Morford@usdoj gov.




Date: January 25.2019
